Citation Nr: 1330353	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a left hand and left little finger injury.

4.  Entitlement to service connection for a respiratory disorder manifested by shortness of breath and chest pain, also claimed as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to July 1987 and from March 1988 to February 1992, including service in Saudi Arabia from October 1990 to March 1991.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the claims file.

In November 2012, the Board remanded the instant matters as well as claims for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); a bilateral eye disorder; and headaches.  

While on remand, an August 2013 rating decision granted service connection for PTSD, a bilateral eye disorder, and headaches and initial ratings were assigned for each of these disabilities.  As the August 2013 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional adjudicatory documents, including an August 2013 supplemental statements of the case (SSOCs), as well as VA treatment records dated through November 2012, which were considered in the August 2013 SSOCs. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After undertaking the development requested in the Board's November 2012  remand, the AMC issued two SSOCs in August 2013, which continued the denials of the claims on appeal.  The AMC mailed the August 2013 SSOCs to the Veteran at an address on Ardmore Drive.  The SSOCs were returned to VA in September 2013 by the United States Postal Service (USPS) as undeliverable with a notation of "Return to Sender Unable to Forward."  The Board also notes that an August 2013 letter to the Veteran, mailed to him at an address on Fredrickburg has not been returned by the USPS and was issued less than one week after the last SSOC.  

VA regulations provide that, when a supplemental statement of the case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2013).  The supplemental statement of the case is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2013) (pertaining to statements of the case).

The Board notes that the Veteran's representative received a copy of the August 2013 SSOCs, as the representative submitted a completed waiver later that month, which had been attached to the August 2013 SSOCs.   However, the Veteran must be sent the SSOCs as well.  Due process calls for the Veteran to be mailed a copy of the SSOCs to his latest address of record.  Therefore, on remand, the Veteran's correct address should be verified and, thereafter, the August 2013 SSOCs should be resent to him.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify the Veteran's current mailing address.  All requests and responses in this regard must be documented in the Veteran's claims file. 

2.  After ascertaining the Veteran's correct address, resend a copy of the August 2013 SSOCs to him at such mailing address.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


